DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnsen et al. (US 6,863,717 B2).
Referring to Claim 1: Johnsen discloses a plate retainer apparatus (10) for use on a railroad track with a tie exchanger having a main frame (22), said apparatus configured for gripping and retaining rail tie plates (18) to a rail during a rail tie exchange process, comprising: 
a plate retainer workhead (50) constructed and arranged for movement independent of that of the main frame (Fig. 1); 

each said workhead module (38) being independently movable (via a respective control cylinder 46) relative to the main frame (22) independently of each other (Col. 3, line 66 – Col. 4, line 3) (Fig. 1).

Referring to Claim 2: Johnsen discloses a plate retainer apparatus wherein said modules (38) are hingedly connected (via 34 and 44) to each other (Fig. 1) (Col. 3, lines 49-65).

Referring to Claim 3: Johnsen discloses a plate retainer apparatus, wherein said modules (38) are connected to each other by pairs of hinge plates (34) located on a forward and rear side of the target tie (18) (Fig. 1) (Col. 3, lines 49-65).

Referring to Claim 4: Johnsen discloses a plate retainer apparatus, further including fluid power cylinders (46) connecting each said module (38) to the main frame (22).

Referring to Claim 5: Johnsen discloses a plate retainer apparatus further including guide wheels (30) on each said module for engaging a respective rail (Fig. 4).

Referring to Claim 6: Johnsen discloses a plate retainer apparatus, wherein each said module (38) has at least one jaw arm (42) pivotally moving between a travel position (Fig. 2) and a work position (Figs. 3-6) (Col. 4, lines 5-12).

Referring to Claim 10: Johnsen discloses a plate retainer apparatus further including at least one pair of jaws (52) associated with each target rail plate, said jaws of each said pair having meshing teeth (54, 56) along complementary edges (Fig. 1) (Col. 4, lines 36-39).

Referring to Claim 11: Johnsen discloses a plate retainer apparatus, further including a fluid powered cylinder (64)  mounted to each pair of jaws (52) for moving said jaws between an open and a closed position (Col. 4, lines 44-50) (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen in view of Almaraz et al. (US 5,277,122).
Referring to Claim 7: Johnsen does not teach a lock on each workhead module for releasably retaining said jaw arm in the travel position. However, Almaraz teaches a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen in view of Glomski et al. (US 5,722,325).
Referring to Claim 9: Johnsen does not teach four of said jaws associated with each target tie plate, two of said jaws engaging the plate on a field side of an associated rail, and two of said jaws engaging the plate on a gauge side of the rail. However, Glomski teaches a tie guide and plate holding apparatus with four of said jaws (68) associated with each target tie plate (P), two of said jaws engaging the plate on a field side of an associated rail, and two of said jaws engaging the plate on a gauge side of the rail (Fig. 3) (Col. 6, lines 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnsen to use four jaws for each tie plate, as taught by Glomski, in order to provide more gripping force.

Allowable Subject Matter
Claims 13-18 are allowed.
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Regarding claim 8, Johnsen does not teach that each said jaw arm 42 has at least two jaws 52 pivotally mounted to each said jaw arm, wherein said at least two jaws each move between an open position and a closed position. Rather, Johnsen teaches that the jaws 52 are slidingly mounted via a jaw guide bar 58. The Examiner finds no obvious reason to replace Johnsen’s sliding jaws with pivoting jaws. Such a modification would require improper hindsight reasoning.
Regarding claim 12, Johnsen does not teach that each jaw includes “a convex plate engaging surface, and a depending plate edge-engaging tab.” While Madison (US 6,662,729) teaches a rail anchor spreader with jaws 80 with vertical tie plate engaging surfaces 96 and convex outside surfaces 98 (Fig. 8) (Col. 5, line 58 – Col. 6, line 10). However, Madison engages the tie plates through a rocking motion of the jaws (see Figs. 10-15). The Examiner finds no obvious reason to modify Johnsen with a convex surface, such as the convex surface of Madison, because Madison’s jaws undergo linear movement and moving Johnsen’s jaws in the rocking motion of Madison would require a complete redesign of Johnsen that would require an improper degree of hindsight reasoning.
Regarding claim 13 and depending claims 14-17, Johnsen does not teach “said jaws each having a pivot axis that is transverse to a longitudinal axis of said at least one workhead module,” as recited in the amended claim. In the previous rejection of claim 13, Johnsen’s subframes 38 pivot on anchor points 34, which have an axis in parallel with the longitudinal axis of the workhead module, and the jaws 52 are mounted on said 
Regarding new claim 18, this claim has been added in independent form to include the allowable subject matter of previous claim 8.

Response to Arguments
Applicant argues that Johnsen does not teach a workhead module being independently movable relative to the main frame because the gripping assemblies 50 are comprised of jaws 52 moving along a jaw guide bar 58, and the jaw guide bar 58 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.